DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 09/16/2021
Application claims a Domestic priority date of 01/25/2019
Claims 4 and 17 have been amended
Claim 20 has been cancelled
Claims 1-19 are pending

Election/Restrictions
Applicant’s election with traverse of the restriction in the reply filed on 09/16/2021 is acknowledged.  In view of the Amendments filed on 09/16/2021 and in view of the arguments presented on the same day, Examiner found Applicant’s argument persuasive and therefore the previous restriction is now withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freifeld (U.S. Patent Number 6,424,735 B1).

Regarding Claims 1, 11 and 17, Freifeld discloses an imaging system (Fig 1 – high precision framing camera) comprising: 
a base (Fig 1 – support 20); 
an imaging lens fixedly attached to the base (Fig 1-2; Coupling lens 30 and 38, objective lens 34); 
a board (Fig 1 – line array 22); 
a first set of flexures flexibly attaching the board to the base (Fig 1-2; In Col 4, lines 35-50, Freifeld discloses the drive screw 18 that is threaded to mate with support 20.  Rotation of the drive screw 18 will cause the support 20 to move;  Further in line 55, he discloses that the line array 22 is mounted on and extends between the two supports 20 whereby translation movements of the support 20 results in corresponding translation movement of the array 22); 
a detector mounted on the board (In Col 4, lines 55-60, Freifeld further discloses that linear array 22 comprises a plurality of detectors 25) and positioned substantially at an image plane of the imaging lens (Fig 1-2 discloses this feature), the detector configured to detect light focused by the imaging lens and incident thereon (In his entire disclosure, Freifeld discloses the video information captured by the linear array of detectors, and in Col 5 and 6 he discloses the focusing an image in the image plane with the coupling lens 30 which triggers a read signal to linear array 22 triggering a read of detectors 25); 
a driving mechanism (Fig 1 – drive motor 12) configured to scan the board via the first set of flexures in a plane substantially perpendicular to an optical axis of the imaging lens, thereby scanning the detector to a plurality of image positions in the image plane (In Col 5, lines 30-50, Freifeld discloses that the translational mechanics 43 are mechanically coupled to and driven by motor 12 which are coupled to move linear array 22 along the image plane 37 of object 36); and 
electronic circuitry (computer 41) configured to: read out a respective electrical signal output by the detector as the detector is scanned to each respective image position of the plurality of image positions in the image plane (Col 5; when linear array 22 is positioned over object 36, computer 41 signals linear array 22 to trigger a read of the detectors contained within linear array 22; computer 41 processes the positional information provided by positional encoder 27.  When linear array 22 moves a predetermined increment computer 41 will trigger a read of detectors 25); and 
generate an image based on the electrical signals read out from the detector at the plurality of image positions (In Fig 14 and in Col 10, lines 20-50, Freifeld discloses about scanning repetitively (at different points along the z-axis) along the length of linear array 314 will generate an image of object 313).

Regarding Claims 2 and 12, Freifeld discloses further comprising an encoder (Fig 3 – positional encoder 27; Fig 10 – horizontal and vertical positional encoder 127) for determining the respective image position of the detector as the respective electrical signal is read out by the electronic circuitry (In Col 5, lines 30-40, Freifeld discloses that the computer receives positional information from positional encoder 27; and in Col 6, lines 20-25, he further discloses that the positional encoder 27 transmits the positional information of linear array 22 to computer 41.  When the computer 41 determines that linear array 22 has been properly advanced to the next incremental position, a read signal is transmitted to linear array 22 thereby triggering a read of detectors 25 in the second incremental position of the image.). 

Regarding Claim 13, Freifeld discloses wherein the board (Fig 1 – line array 22) is fixedly attached to the base (Fig 1 – support 20; Fig 1 should that they are attached).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freifeld (U.S. Patent Number 6,424,735 B1).

Regarding Claims 3, 16 and 18, Freifeld discloses wherein the driving mechanism is configured to scan the board in two dimensions (Freifeld, in an alternative embodiment, as illustrated in Fig 13,  discloses translation mechanics that permit movement along both the x and y axis of the plane.  Also x axis and y axis are orthogonal to each other). 
The two embodiments are combinable because both are part of the same invention. 
Freifeld. 
The suggestion/motivation for doing so would have been to allow movement in multiple direction.
Therefore, it would have been obvious to combine the two embodiments of Freifeld to obtain the invention as specified in claims 3 and 16.

Regarding Claim 4, Freifeld discloses wherein the first set of flexures comprises a plurality of bendable beams (Freifeld in Fig 7 discloses the frame 144 which is supports the entire horizontal and vertical movement.  Examiner has interpreted this as the flexible support). 

Regarding Claims 5 and 19, Freifeld discloses wherein the board is scanned in a Lissajous pattern (Since Lissajous pattern has not been defined in the claim, Examiner has used the explanation provided in the instant application (¶0022) that Lissajous pattern may be achieved by scanning the board in two orthogonal dimension.  Freifeld teaches the scanning in both X and Y directions that are orthogonal and therefore Freifeld discloses the limitations of this claim). 

Regarding Claim 14, Freifeld discloses further comprising a second set of flexures flexibly attaching the board to the base, wherein the driving mechanism is (Freifeld, in an alternative embodiment, as illustrated in Fig 13,  discloses translation mechanics that permit movement along both the x and y axis of the plane.  Also x axis and y axis are orthogonal to each other). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freifeld (U.S. Patent Number 6,424,735 B1) in view of Sato et al. (U.S. Patent Publication Number 2009/0046474 A1).

Regarding Claim 6 Freifeld discloses motor 12 but fails to clearly disclose wherein the driving mechanism comprises a voice coil, a piezoelectric transducer or a linear motor. 
Instead in a similar endeavor, Sato discloses wherein the driving mechanism (Fig 1 – actuator control portion 20) comprises a voice coil, a piezoelectric transducer or a linear motor (In ¶0044, Sato teaches that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15).  
Freifeld and Sato are combinable because both use scanning actuators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a drive coil as taught by Sato in the scanning portion disclosed by Freifeld. 

Therefore, it would have been obvious to combine Freifeld and Sato to obtain the invention as specified in claim 6.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freifeld (U.S. Patent Number 6,424,735 B1) in view of Kostrzewa et al. (U.S. Patent Publication Number 2017/0195584 A1).

Regarding Claim 7 Freifeld fails to clearly disclose wherein the detector comprises an infrared detector. 
Instead in a similar endeavor, Kostrzewa discloses wherein the detector comprises an infrared detector (In ¶0038, Kostrzewa teaches using infrared imaging).  
Freifeld and Kostrzewa are combinable because both are imaging assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use infrared imager as taught by Kostrzewa in the scanning portion disclosed by Freifeld. 
The suggestion/motivation for doing so would have been to use infrared imager for thermal imaging.
Therefore, it would have been obvious to combine Freifeld and Kostrzewa to obtain the invention as specified in claim 7.

Regarding Claim 8 Freifeld in view of Kostrzewa discloses wherein the infrared detector comprises a narrow band-gap semiconductor infrared detector or an infrared bolometer (Kostrzewa: In ¶0055 Kostrzewa teaches that the infrared detectors may be implemented, for example, as infrared photodetectors, bolometer/microbolometers or other types). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freifeld (U.S. Patent Number 6,424,735 B1) in view of Pei et al. (U.S. Patent Publication Number 2017/0307758 A1).

Regarding Claim 9 Freifeld fails to clearly disclose wherein the detector comprises a single-photon detector, an avalanche semiconductor detector, or a photo-multiplier tube. 
Instead in a similar endeavor, Pei discloses wherein the detector comprises a single-photon detector, an avalanche semiconductor detector, or a photo-multiplier tube (In ¶0026, Pei teaches using silicon avalanche photodiode, a photomultiplies, a PIN diode or other semiconductor detector sensors).  
Freifeld and Pei are combinable because both are imaging assembly and scanning devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use avalanche photodiodes as taught by Pei in the scanning portion disclosed by Freifeld. 

Therefore, it would have been obvious to combine Freifeld and Pei to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claims 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                           November 4, 2021